The above-named petitioners having presented an application to this Court seeking an order, pursuant to article 78 of the Civil Practice Law and Rules, and an appeal having been taken by petitioners, defendants in Grand Manor Health Related Facility, Inc. v Hamilton Equities, Inc., et al. (Bronx County index No. 303440/ 2010), from the order of Supreme Court, Bronx County (Betty Owen Stinson, J.), entered October 27, 2010, in the aforesaid matter, now, upon reading and filing the papers submitted in connection with the application herein, and due deliberation having been had thereon, it is unanimously ordered that the application is granted to the extent of directing the Clerk of this Court to calendar the appeal from the aforesaid October 27, 2010 order during the June 2011 Term, on condition that petitioners perfect the appeal on or before March 21, 2011 for said June Term, and the application is otherwise denied, without costs or disbursements. Concur — Tom, J.P, Sweeny, Catterson, Acosta and Manzanet-Daniels, JJ.